Motion to amend remittitur in the Dutchess County case *897granted. Return of remittitur requested and, when returned, it will be amended by adding thereto the following: "Upon the appeal herein there was presented and necessarily passed upon a question under the Constitution of the United States, viz.: Does the New York rule precluding a defendant in police custody from waiving his right to counsel, outside the physical presence of his attorney, once that attorney has entered the criminal proceedings, violate the defendant’s right to dispense with the assistance of counsel as guaranteed by the Sixth and Fourteenth Amendments of the United States Constitution.” [See 45 NY2d 748.]